Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice to Applicant
This communication is in response to the amendment filed 06/10/2022. Claims 1, 20 have been amended. Claims 1-12, 15-17, 20-21, 28-34, 44-46, 48-53 are presented for examination.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-12, 15-17, 20-21, 28-34, 44-46, 48-53 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. Based upon consideration of all of the relevant factors with respect to the claims as a whole, the claims are directed to non-statutory subject matter which do not include additional elements that are sufficient to amount to significantly more than the judicial exception because of the following analysis:
Claim 1 is drawn to a method which is within the four statutory categories (i.e., method). Claim 20 is drawn to a computer-implemented method which is within the four statutory categories (i.e., method).  
Independent claim 1 (which is representative of independent claim 20) recites providing a plurality of fields by which a user can [provide] a first set of medical data; receiving a request…to [provide] the at least a first set of medical data…, and wherein the first set of medical data includes multiple data elements; prioritizing all the data elements from the first set of medical data and grouping the data elements based on priority prior to [providing] any data elements…and specifically grouping the multiple data elements into at least a first priority queue and a second priority queue such that the first priority queue includes at least one data element from the plurality of data elements and the second priority queue includes at least one data element from the plurality of data elements, and wherein the data elements from both the first priority queue and the second priority queue may relate to an emergency; also determining a status of a network connection…; based on the determined status, [providing] the data elements of the first priority queue…and saving the data elements of the second priority queue…without sending the data elements of the second priority queue…regardless of whether the data elements of the second priority queue relate to an emergency; and wherein the patient data elements are not [provided] until a trigger occurs, wherein the first priority queue has a maximum volume, and wherein the trigger comprises the first priority queue reaching the maximum volume such that no patient data elements are [provided] until the first priority queue reaches the maximum volume.
Under its broadest reasonable interpretation, the limitations noted above, as drafted, covers certain methods of organizing human activity (i.e., managing personal behavior or relationships or interactions between people…following rules or instructions), but for the recitation of generic computer components. That is, other than reciting a “computer,” the claim encompasses helping “a medical service provider…properly manage medical related data in situations or communication network access is limited or unavailable,” which is described as human activity in ¶ 0004 of the specification. If a claim limitation, under its broadest reasonable interpretation, covers managing personal behavior or relationships or interactions between people, but for the recitation of generic computer components, then it falls within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas. Accordingly, the claims recite an abstract idea. 
Claim 1 recites additional elements (i.e., computer having a user interface, data repository, telecommunication network, server) to perform the abstract idea. Claim 20 recites additional elements (i.e., computer having a user interface, telecommunication network, server) to perform the abstract idea. Looking to the specifications, the computer having a user interface is described at a high level of generality (¶ 0053-0061), such that it amounts to no more than mere instructions to apply the exception using generic computer components. Furthermore, the user interface, data repository, telecommunication network, and server only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea. 
The additional elements noted above have been reevaluated under step 2B and do not provide “significantly more” when taken either individually or as an ordered combination. The use of a general purpose computer or computers (i.e., computer) does not impose any meaningful limitation on the computer implementation of the abstract idea, so it does not amount to significantly more than the abstract idea. Also, the limitations of “sending the data elements…over the telecommunication network to the remote data repository and saving the data elements…to a local server” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0025; ¶ 0038-0039; ¶ 0093) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0042; ¶ 0045-0047), communicating information over a telecommunication network is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, receiving or transmitting data over a network has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0025; ¶ 0038-0039; ¶ 0053; ¶ 0093) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0037), saving information to a local server is well-understood, routine, and conventional and thus, cannot provide “significantly more.” Furthermore, storing and retrieving information in memory has been recognized by the courts as well-understood, routine, and conventional elements/functions. See: MPEP § 2106.05(d)(II). 
Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements individually. The combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology and their collective functions merely provide a conventional computer implementation of the abstract idea. Furthermore, the additional elements or combination of elements in the claims, other than the abstract idea per se, amount to no more than a recitation of generally linking the abstract idea to a particular technological environment or field of use, as the courts have found in Parker v. Flook; similarly, the current invention merely limits the claimed calculations to the healthcare industry which does not impose meaningful limits on the scope of the claim. Therefore, there are no limitations in the claims that transform the judicial exception into a patent eligible application such that the claims amount to significantly more than the judicial exception. 
Dependent claims 2-12, 15-17, 21, 28-34, 44-46, 48-53 include all the limitations of the parent claims and further elaborate on the abstract idea discussed above and incorporated herein. 
Claims 2-12, 17, 21, 28-34, 44-46, 48-53 further define the analysis and organization of data for the performance of the abstract idea and do not recite any additional elements. Thus, the claims do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Claims 15-16 further recites the additional elements of a “medical device,” which is described at a high level of generality (¶ 0023), such that it only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. The limitations of the “obtaining at least a portion of the first set of medical data directly from a medical device” is determined to constitute well-understood, routine, and conventional elements/functions. As evidenced by Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1) (Mazar: ¶ 0025; ¶ 0028; ¶ 0031; ¶ 0039) and Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1) (Zhang: ¶ 0029; ¶ 0037), obtaining medical data from a medical device is well-understood, routine, and conventional and thus, do not amount to “significantly more” than the judicial exception. Also, functional limitations further define the analysis and organization of data for the performance of the abstract idea and thus, do not integrate the abstract idea into a practical application and do not provide “significantly more.”
Although the dependent claims add additional limitations, they only serve to further limit the abstract idea by reciting limitations on what the information is and how it is received and used. These information characteristics do not change the fundamental analogy to the abstract idea grouping of “Certain Methods of Organizing Human Activity,” and, when viewed individually or as a whole, they do not add anything substantial beyond the abstract idea. Furthermore, the combination of elements does not indicate a significant improvement to the functioning of a computer or any other technology. Therefore, the claims when taken as a whole are ineligible for the same reasons as the independent claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 9-11, 15-16, 20-21, 28-34, 44, 48-53 are rejected under 35 U.S.C. 103 as being unpatentable over Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang") and Ziegler (U.S. Patent Pub. No. US 2013/0107891 A1).
Regarding (currently amended) claim 1, Mazar teaches a method of managing medical related data (Mazar: abstract), the method comprising: 
causing a user interface to be presented on a local computer, the user interface providing a plurality of fields by which a user can enter a first set of medical data (Mazar: ¶ 0033, i.e., “One or more of the devices 102, 104, and 106 (for example, device 106) may be external devices that measure subjective or perceptive data from the patient…the "subjective" devices can measure patient responses to inquiries such as "How do you feel?" and "How is your pain?" The device can prompt the patient and record subjective data from the patient using visual…cues. For example, the patient can press coded response buttons or type an appropriate response on a keypad”; ¶0034-0036); 
receiving a request from a local computer to send the at least a first set of medical data to a remote data repository (Mazar: ¶ 0025, i.e., “the devices 102, 104, and 106 can be configured to…gather data…require manual intervention by the patient”; ¶ 0093, i.e., “the repeater device 610 transmits the data through a communication medium 612 to a data repository 614”), wherein the data repository is accessible only via a telecommunication network (Mazar: ¶ 0022, i.e., “the advanced patient management system is also configured to leverage a remote communications infrastructure…remote devices”; ¶ 0094), and wherein the first set of medical data includes multiple data elements (Mazar: ¶ 0025, i.e., “measure a variety of physiological, subjective, and environmental conditions of a patient”); 
also determining a status of a network connection between the local computer and the telecommunication network (Mazar: ¶ 0102, i.e., “the external communications device 806 interfaces with the communication medium 612 to transfer the data to the repository 614”; ¶ 0111, i.e., “the repeater 610 checks the condition of the external communication medium 614 through interface 806”); 
Yet, Mazar does not explicitly teach, but Zhang teaches, in the same field of endeavor,
prioritizing all the data elements from the first set of medical data and grouping the data elements based on priority prior to sending any data elements over the telecommunication network and specifically grouping the multiple data elements into at least a first priority queue and a second priority queue such that the first priority queue includes at least one data element from the plurality of data elements and the second priority queue includes at least one data element from the plurality of data elements (Zhang: ¶ 0042; ¶ 0045), and wherein the data elements from both the first priority queue and the second priority queue may relate to an emergency (Zhang: ¶ 0032-0036; ¶ 0045); 
also determining a status of a network connection between the local computer and the telecommunication network (Zhang: ¶ 0046-0047); 
based on the determined status, sending the data elements of the first priority queue, over the telecommunication network to the remote data repository (Zhang: ¶ 0042, i.e., “uses the network transmission service provided by the network server 300 to transmit data in queues 1414 corresponding to the network transmission service level of the network transmission service provided”; ¶ 0045-0047) and saving the data elements of the second priority queue to a local server without sending the data elements of the second priority queue to the remote data repository regardless of whether the data elements of the second priority queue relate to an emergency (Zhang: ¶ 0037, i.e., “data obtained by the data obtaining module is processed by the processor 14 and then stored in the storage module 12”); and
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the prioritizing and grouping of the data elements into a first and second priority queue based on priority prior to sending any data elements and based on the determined status, sending the data elements of the first priority queue and saving the data elements of the second priority queue, as taught by Zhang, within the system of Mazar, with the motivation to “improve the instantaneity and stability of data transmission” (Zhang: abstract).
Yet, Mazar and Zhang do not explicitly teach, but Ziegler teaches, in the same field of endeavor,
wherein the patient data elements are not sent until a trigger occurs, wherein the first priority queue has a maximum volume, and wherein the trigger comprises the first priority queue reaching the maximum volume such that no patient data elements are sent until the first priority queue reaches the maximum volume  (Ziegler: ¶ 0054, i.e., Examiner interprets the “output queue…capped at a maximum depth” as the claimed first priority queue and the “At a point just prior to this maximum depth, for example 120 Kbyte, the TII interval may be selected to be sufficiently high to allow for the output queue to drain” as the claimed trigger to send the data elements, which in the context of Mazar and Zhang, a person having ordinary skill in the art would have understood could be the claimed patient data elements).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the wherein the patient data elements are not sent until a trigger occurs, wherein the first priority queue has a maximum volume, and wherein the trigger comprises the first priority queue reaching the maximum volume such that no patient data elements are sent until the first priority queue reaches the maximum volume, as taught by Ziegler, with the system of Mazar and Zhang, with the motivation to “allow a system administrator to better manage the latency that is present with long output queues” (Ziegler: ¶ 0069).
Regarding (original) claim 2, Mazar, Zhang, and Ziegler teach the method of claim 1, wherein the first set of medical data is sent over the telecommunication network to the remote data repository if it is determined that a connection to the telecommunication network is present (Mazar: figure 9, i.e., if “Line [is not] in Use” 1008, then “Transfer IMD Data” 1014; ¶ 0112, i.e., “whether the condition of the communication medium 614 is satisfactory…whether the telephone line is in use”; ¶ 0113).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 3, Mazar, Zhang, and Ziegler teach the method of claim 1, wherein the first set of medical data is sent over the telecommunication network to the remote data repository if it is determined that a connection is available (Mazar: figure 9, i.e., if “Line [is not] in Use” 1008, then “Transfer IMD Data” 1014; ¶ 0045; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112, i.e., “whether the condition of the communication medium 614 is satisfactory”; ¶ 0113).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 4, Mazar, Zhang, and Ziegler teach the method of claim 1, wherein the first set of medical data is saved to the local server without sending the first set of medical data to the remote data repository if it is determined that a connection to the telecommunication network is not present (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0112).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 5, Mazar, Zhang, and Ziegler teach the method of claim 1, wherein the first set of medical data is saved to the local server without sending the first set of medical data to the remote data repository if it is determined that a connection to the telecommunication network is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0045; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 6, Mazar, Zhang, and Ziegler teach the method of claim 1, further comprising encrypting the first set of medical data prior to sending or saving the first set of medical data (Mazar: ¶ 0056).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 9, Mazar, Zhang, and Ziegler teach the method of claim 1, further comprising: 
periodically re-determining the status of the network connection if it is initially determined that that the network connection between the local computer and the telecommunication network is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which cycles back to check if “Line [is] in Use” 1008; ¶ 0045; ¶ 0111-0112).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 10, Mazar, Zhang, and Ziegler teach the method of claim 1, further comprising: 
periodically updating the first set of medical data in the local server (Mazar: ¶ 0039, i.e., “the ITU 108 can, periodically…interrogate and download into memory clinically relevant patient data from the devices…The data is sent to the ITU 108 by the devices 102, 104, and 106…periodically uploaded from buffers in the devices”) if it is initially determined that that the network connection between the local computer and the telecommunication network is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0045; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 11, Mazar, Zhang, and Ziegler teach the method of claim 1, further comprising: 
initially determining that a network connection is unavailable (Mazar: figure 9, i.e., if “Line [is] in Use” 1008; ¶ 0045; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112); 
saving the first set of medical data to a local server without sending the first set of medical data to the remote data repository (Mazar: figure 9, i.e., if “Line [is] in Use” 1008, then “Delay” 1010, which is after “Retrieve IMD Data and Store” 1004; ¶ 0110, i.e., “the repeater 610 retrieves the data from the medical device 604 and stores it in memory 812”; ¶ 0112); and  25WO 2016/100611PCT/US2015/066275 
sending the first set of medical data over the telecommunication network to the remote data repository once it is determined that the network connection has become available (Mazar: figure 9, i.e., if “Line [is not] in Use” 1008, then “Transfer IMD Data” 1014; ¶ 0045; ¶ 0111, i.e., “whether the signal is strong enough to communicate”; ¶ 0112, i.e., “whether the condition of the communication medium 614 is satisfactory”; ¶ 0113).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 15, Mazar, Zhang, and Ziegler teach the method of claim 1, further comprising: 
obtaining at least a portion of the first set of medical data directly from a medical device (Mazar: ¶ 0025; ¶ 0028; ¶ 0031; ¶ 0039, i.e., “the ITU 108 can, periodically or in real-time, interrogate and download into memory clinically relevant patient data from the devices 102, 104, and/or 106…The data is sent to the ITU 108 by the devices 102, 104, and 106”).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 16, Mazar, Zhang, and Ziegler teach the method of claim 15, further comprising: 
automatically determining a type of medical device without requiring a user to manually enter information related to the medical device (Mazar: ¶ 0060, i.e., “each device 102, 104, and 106 may be assigned a unique identification number, or a unique patient identification number may be transmitted with each transmission of patient data”).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (currently amended) claim 20, Mazar teaches a computer-implemented method for transmitting medical-related data comprising: 
causing a user interface to be presented on a local computer, the user interface providing a plurality of fields by which a user can enter patient data elements (Mazar: ¶ 0033, i.e., “One or more of the devices 102, 104, and 106 (for example, device 106) may be external devices that measure subjective or perceptive data from the patient…the "subjective" devices can measure patient responses to inquiries such as "How do you feel?" and "How is your pain?" The device can prompt the patient and record subjective data from the patient using visual…cues. For example, the patient can press coded response buttons or type an appropriate response on a keypad”; ¶0034-0036);
receiving a request to transmit the patient data elements (Mazar: ¶ 0025, i.e., “the devices 102, 104, and 106 can be configured to…gather data…require manual intervention by the patient”; ¶ 0093, i.e., “the repeater device 610 transmits the data through a communication medium 612 to a data repository 614”), wherein each patient data element is a piece of information that is relevant to patient care (Mazar: ¶ 0025; ¶ 0039, i.e., “clinically relevant patient data from the devices”); 
determining a status of a network connection between the local computer and the telecommunication network (Mazar: ¶ 0102, i.e., “the external communications device 806 interfaces with the communication medium 612 to transfer the data to the repository 614”; ¶ 0111, i.e., “the repeater 610 checks the condition of the external communication medium 614 through interface 806”) and wherein determining a status of a network connection comprises determining a level of available bandwidth to the network (Mazar: ¶ 0111, i.e., “the available bandwidth through the Internet connection may be determined”)…; 
Yet, Mazar does not explicitly teach, but Zhang teaches, in the same field of endeavor,
determining an assigned priority of all of the patient data elements to be transmitted prior to transmitting any data elements over the telecommunication network (Zhang: ¶ 0042; ¶ 0045); 
sorting the patient data elements in at least one queue based on the assigned priority of each patient data element and specifically grouping the patient data elements into at least a first priority queue and a second priority queue such that the first priority queue includes at least one data element and the second priority queue includes at least one data element (Zhang: ¶ 0042; ¶ 0045), and wherein the data elements from both the first priority queue and the second priority queue may relate to an emergency (Zhang: ¶ 0032-0036; ¶ 0045); 
determining a status of a network connection between the local computer and the telecommunication network (Zhang: ¶ 0046-0047)…while also categorizing the level of available bandwidth as at least low bandwidth availability and high bandwidth availability (Zhang: ¶ 0072, i.e., “Network transmission service level” includes “Level 1,” “Level 2,” and “Level 3”; ¶ 0083-0084; ¶ 0085, i.e., “Level 3 corresponds to the highest transmission service level, which could provide special channels and wide bandwidth”) and holding back lower priority data (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0080, i.e., Examiner interprets data “C represents video data” as the claimed lower priority data elements; ¶ 0081, i.e., Examiner interprets data “D represents audio data” as the claimed lower priority data elements) as the level of available bandwidth decreases (Zhang: ¶ 0072, i.e., Examiner interprets the exclusion of types “C, D” in “Data to be transmitted” when “Network transmission service level” is “Level 1” of “Level 2” as the claimed holding back of lower priority data as the level of available bandwidth decreases; ¶ 0083, i.e., “Level 1 corresponds to the lowest transmission service level”; ¶ 0084) even where lower priority data relates to an emergency (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances”); 
transmitting, based upon the available communication bandwidth and the assigned priority, the data elements of the first priority queue over the telecommunication network (Zhang: ¶ 0042, i.e., “uses the network transmission service provided by the network server 300 to transmit data in queues 1414 corresponding to the network transmission service level of the network transmission service provided”; ¶ 0045-0047) and saving the data elements of the second priority queue to a local server without transmitting the data elements of the second priority queue regardless of whether the data elements of the second priority queue relate to an emergency (Zhang: ¶ 0037, i.e., “data obtained by the data obtaining module is processed by the processor 14 and then stored in the storage module 12”); and
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Yet, Mazar and Zhang do not explicitly teach, but Ziegler teaches, in the same field of endeavor,
wherein the patient data elements are not transmitted until a trigger occurs, wherein the first priority queue has a maximum volume, and wherein the trigger comprises the first priority queue reaching the maximum volume such that no patient data elements are transmitted until the first priority queue reaches the maximum volume (Ziegler: ¶ 0054, i.e., Examiner interprets the “output queue…capped at a maximum depth” as the claimed first priority queue and the “At a point just prior to this maximum depth, for example 120 Kbyte, the TII interval may be selected to be sufficiently high to allow for the output queue to drain” as the claimed trigger to send the data elements, which in the context of Mazar and Zhang, a person having ordinary skill in the art would have understood could be the claimed patient data elements).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 21, Mazar, Zhang, and Ziegler teach the method of claim 20, further comprising storing data elements in at least one queue based on the assigned priority of each data element (Zhang: ¶ 0042; ¶ 0045).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 28, Mazar, Zhang, and Ziegler teach the method of claim 20, wherein higher priority patient data elements are transmitted before lower priority data elements (Zhang: ¶ 0045, i.e., “data in the queue with the highest priority is transmitted no matter what the network transmission service level is…The audio and video data and images are transmitted only when the network transmission service level provided is high enough”).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 29, Mazar, Zhang, and Ziegler teach the method of claim 20, wherein there are multiple queues, each queue being associated with a priority (Zhang: ¶ 0042; ¶ 0045).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 30, Mazar, Zhang, and Ziegler teach the method of claim 20, wherein the patient data elements are automatically assigned a default priority (Zhang: ¶ 0045).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 31, Mazar, Zhang, and Ziegler teach the method of claim 20, wherein the patient data elements are manually assigned a priority (Mazar: ¶ 0105, i.e., “the processor may detect the degree of urgency by receiving input provided by a user”).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 32, Mazar, Zhang, and Ziegler teach the method of claim 20, further comprising revising the priority of at least one of the patient data elements (Mazar: ¶ 0105, i.e., “in addition to…determining the degree of urgency based on analysis of the data, the processor may detect the degree of urgency by receiving input provided by a user”).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 33, Mazar, Zhang, and Ziegler teach the method of claim 20, further comprising clearing a queue after a predetermined period of time (Mazar: figure 10, i.e., if “Yes” to “Time to Transfer?” 1126, then “Transfer IMD Data” 1136; ¶ 0119).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (original) claim 34, Mazar, Zhang, and Ziegler teach the method of claim 20, further comprising clearing a queue of data elements based on occurrence of a trigger event (Mazar: figure 10, i.e., “Time to Transfer?” 1126 must be “Yes” before “Transfer IMD Data” 1136; ¶ 0119).  
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 44, Mazar, Zhang, and Ziegler teach the method of claim 1, further comprising transmitting the data elements from the first priority queue (Zhang: ¶ 0042, i.e., “uses the network transmission service provided by the network server 300 to transmit data in queues 1414 corresponding to the network transmission service level of the network transmission service provided”; ¶ 0045-0047) and not transmitting data elements from the second priority queue even if bandwidth is available for transmission (Zhang: ¶ 0046, i.e., “if the medical device requests a higher network transmission service level, the network transmission service provider provides wider bandwidth”; ¶ 0047, i.e., Examiner interprets “the processor reads and uploads data from a queue corresponding to the network transmission service level during a certain time, and reads and uploads data from another queue corresponding to the network transmission service level during another time” as the claimed not transmitting data elements from the second priority queue because the decision to transmit is further based on timing and not only on the “network transmission service level” (i.e., bandwidth)) and regardless of whether the data elements of the second priority queue relate to an emergency (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0047, i.e., Examiner interprets “the processor reads and uploads data from a queue corresponding to the network transmission service level during a certain time, and reads and uploads data from another queue corresponding to the network transmission service level during another time” as the claimed not transmitting data elements from the second priority queue because the decision to transmit is further based on timing and not only on the elements relating to an emergency).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 48, Mazar, Zhang, and Ziegler teach the method of claim 1, wherein determining a status of a network connection comprises determining a level of available bandwidth to the network (Mazar: ¶ 0111, i.e., “the available bandwidth through the Internet connection may be determined”).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 49, Mazar, Zhang, and Ziegler teach the method of claim 48, further comprising categorizing the level of available bandwidth as at least low bandwidth availability and high bandwidth availability (Mazar: ¶ 0112, i.e., Examiner interprets the “condition of the communication medium 614 is satisfactory” as the claimed high bandwidth availability because the condition is determined by the bandwidth, which can be a satisfactorily high amount, in contrast to an unsatisfactorily low amount (i.e., low bandwidth availability)).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 50, Mazar, Zhang, and Ziegler teach the method of claim 49, further comprising transmitting only high priority data elements (Zhang: ¶ 0045, i.e., “the vital signs and treatment data, which need to be transmitted in time, belong to one category and are inserted into the queue with the highest priority”; ¶ 0078, i.e., Examiner interprets data “A represents timing or real-time ECG report” as the claimed high priority data elements) where the level of available bandwidth is categorized as low bandwidth availability (Zhang: ¶ 0072, i.e., only “Data” of type “A” is “to be transmitted” for “Network transmission service level” of “Level 1”; ¶ 0083, i.e., “Level 1 corresponds to the lowest transmission service level”).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 51, Mazar, Zhang, and Ziegler teach the method of claim 48, further comprising varying the sending of data elements as a function of the level of available bandwidth (Mazar: figure 9, i.e., if “No” to 1008 (i.e., the amount of bandwidth is satisfactory), then the process proceeds to “Initiate Communication” 1012 and “Transfer IMD Data” 1014; ¶ 0112, i.e., “query operation 1008 detects whether the condition of the communication medium 614 is satisfactory”).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 52, Mazar, Zhang, and Ziegler teach the method of claim 51, further comprising holding back lower priority data (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0080, i.e., Examiner interprets data “C represents video data” as the claimed lower priority data elements; ¶ 0081, i.e., Examiner interprets data “D represents audio data” as the claimed lower priority data elements) as the level of available bandwidth decreases (Zhang: ¶ 0072, i.e., Examiner interprets the exclusion of types “C, D” in “Data to be transmitted” when “Network transmission service level” is “Level 1” of “Level 2” as the claimed holding back of lower priority data as the level of available bandwidth decreases; ¶ 0083, i.e., “Level 1 corresponds to the lowest transmission service level”; ¶ 0084).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Regarding (previously presented) claim 53, Mazar, Zhang, and Ziegler teach the method of claim 51, further comprising sending lower priority data (Zhang: ¶ 0045, i.e., “the audio and video data and images, which need to be transmitted in special or emergency circumstances, belong to another category and are inserted into the queue with lower priority”; ¶ 0080, i.e., Examiner interprets data “C represents video data” as the claimed lower priority data elements; ¶ 0081, i.e., Examiner interprets data “D represents audio data” as the claimed lower priority data elements) as the level of available bandwidth increases (Zhang: ¶ 0072, i.e., “Data” of types “C” and “D” are “to be transmitted” when “Network transmission service level” is “Level 3”; ¶ 0085, i.e., “Level 3 corresponds to the highest transmission service level, which could provide special channels and wide bandwidth”).
The obviousness of combining the teachings of Mazar, Zhang, and Ziegler are discussed in the rejection of claim 1, and incorporated herein.
Claims 7-8, 12, 17 are rejected under 35 U.S.C. 103 as being unpatentable Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang") and Ziegler (U.S. Patent Pub. No. US 2013/0107891 A1), as applied to claims 1-6, 9-11, 15-16, 20-21, 28-34, 44, 48-53 above, and further in view of Whitehead et al. (U.S. Patent App. Pub. No. US 2014/0181027 A1, hereinafter referred to as "Whitehead").
Regarding (original) claim 7, Mazar, Zhang, and Ziegler teach the method of claim 1.  
Yet, Mazar, Zhang, and Ziegler do not explicitly teach, but Whitehead teaches, in the same field of endeavor, further comprising synchronizing the first set of medical data with data on the remote data repository so that the first set of medical data is replicated at the remote data repository (Whitehead: ¶ 0232, i.e., “for state consistent replication…The process replicates or mirrors that data from the client to the server file system”).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the replication of the data at the repository, as taught by Whitehead, with the system of Mazar, Zhang, and Ziegler, with the motivation to “[provide] security, backup time, management and most important, recovery time” (Whitehead: ¶ 0019).
Regarding (original) claim 8, Mazar, Zhang, Ziegler, and Whitehead teach the method of claim 7, further comprising deleting the first set of medical data from the local server after synchronizing (Whitehead: figure 9, i.e., after “Replicate (mirror) the data from the client to the server file system 814,” “delete the client side snapshot 818”; ¶ 0232).  
The obviousness of combining the teachings of Mazar, Zhang, Ziegler, and Whitehead are discussed in the rejection of claim 7, and incorporated herein.
Regarding (previously presented) claim 12, Mazar, Zhang, and Ziegler teach the method of claim 11.
Yet, Mazar, Zhang, and Ziegler do not explicitly teach, but Whitehead teaches, in the same field of endeavor, further comprising: 
deleting the first set of medical data from the local server (Whitehead: figure 9, i.e., after “Replicate (mirror) the data from the client to the server file system 814,” “delete the client side snapshot 818”; ¶ 0232).  
The obviousness of combining the teachings of Mazar, Zhang, Ziegler, and Whitehead are discussed in the rejection of claim 7, and incorporated herein.
Regarding (original) claim 17, Mazar, Zhang, Ziegler, and Whitehead teach the method of claim 7, further comprising synchronizing the first set of medical data with data on the remote data repository prior to receiving the request from the local computer (Mazar: ¶ 0006, i.e., “allow the repeater device to automatically communicate with the remote location to transfer the patient data”; ¶ 0025, i.e., “the devices 102, 104, and 106 can be configured to automatically gather data”; ¶ 0039, i.e., “the ITU 108 can, periodically or in real-time, interrogate and download into memory clinically relevant patient data from the devices…The data is sent to the ITU 108 by the devices 102, 104, and 106 in real-time or periodically uploaded from buffers in the devices”).  
The obviousness of combining the teachings of Mazar, Zhang, Ziegler, and Whitehead are discussed in the rejection of claim 7, and incorporated herein.
Claims 45-46 are rejected under 35 U.S.C. 103 as being unpatentable Mazar et al. (U.S. Patent App. Pub. No. US 2008/0065416 A1, hereinafter referred to as "Mazar") in view of Zhang et al. (U.S. Patent Pub. No. US 2014/0286160A1, hereinafter referred to as "Zhang") and Ziegler (U.S. Patent Pub. No. US 2013/0107891 A1), as applied to claims 1-6, 9-11, 15-16, 20-21, 28-34, 44, 48-53 above, and further in view of Newman et al. (U.S. Patent App. Pub. No. US 2015/0249614 A1, hereinafter referred to as "Newman").
Regarding (previously presented) claim 45, Mazar, Zhang, and Ziegler teach the method of claim 44.
Yet, Mazar, Zhang, and Ziegler do not explicitly teach, but Newman teaches, in the same field of endeavor, further comprising reprioritizing at least one data element from the second priority queue into the first priority queue (Newman: ¶ 0038, i.e., Examiner interprets the “still-queued content objects can potentially advance their respective positions toward the front of the queue (e.g., eventually advancing to the front of the queue for delivery)” as the claimed reprioritization of a data element from a second priority queue into the first priority queue because the queue is divided into regions based on priority (i.e., sub-queues) and data elements from lower regions of the queue (i.e., second priority queue) move towards the upper regions of the queue (i.e., first priority queue)).
Therefore, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to include the reprioritization, as taught by Newman, with the system of Mazar, Zhang, and Ziegler, with the motivation to “optimize both subscriber fulfillment and communications link resource usage” (Newman: ¶ 0017).
Regarding (previously presented) claim 46, Mazar, Zhang, Ziegler, and Newman teach the method of claim 45, wherein each of the data elements of the first priority queue has an associated time stamp, and further comprising sending the data elements of the first priority queue based on order of time stamp regardless of whether the data elements of the first priority queue relate to an emergency (Zhang: ¶ 0047, i.e., Examiner interprets “the processor reads and uploads data from a queue corresponding to the network transmission service level during a certain time, and reads and uploads data from another queue corresponding to the network transmission service level during another time” as the claimed sending of the data elements based on order of time stamp).
The obviousness of combining the teachings of Mazar, Zhang, Ziegler, and Newman are discussed in the rejection of claim 45, and incorporated herein.
Response to Arguments
Applicant's arguments filed 06/10/2022 have been fully considered but they are not persuasive. Applicant’s arguments will be addressed hereinbelow in the order in which they appear in the response filed 06/10/2022.
In the remarks, Applicant argues in substance that:
Regarding the 101 rejections, 
“Applicant respectfully submits that independent claims 1 and 20 do not recite an abstract idea”;
“Applicant asserts the claimed subject matter is patent eligible because of additional elements that amount to significantly more than the abstract idea. In particular, the claimed subject matter provides a technical solution for causing a user interface to be presented on a local computer, the user interface providing a plurality of fields by which a user can enter a first set of medical data. As the Federal Circuit have made clear in at least its BASCOM, decision, Amdocs2 decision, and Enfish3 decision, an ordered combination of generic elements can nevertheless provide technical improvements that render an otherwise abstract concept patent eligible… Examiner failed to successfully identify any single or combination of prior art disclosing the claimed subject matter (see detailed explanation below with respect to the 35 U.S.C. §103(a) rejections) further evidences the presence of an inventive concept that is not known, unconventional, and non-routine in the claim elements as a whole.”
Regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations because “Neither of Mazar or Zhang disclose or suggest causing a user interface to be presented wherein the user interface provides a plurality of fields by which a user can enter a first set of medical data. Mazar makes no mention of such a user interface. Both Zhang and Ziegler fail to provide the missing teachings.” 
It is respectfully submitted that Examiner has considered Applicant’s arguments but does not find them persuasive. Examiner has attempted to address all of the arguments presented by Applicant; however, any arguments inadvertently not addressed are not persuasive for at least the following reasons: 
In response to Applicant’s argument that (a) regarding the 101 rejections,
“Applicant respectfully submits that independent claims 1 and 20 do not recite an abstract idea”:
It is respectfully submitted that the claims encompass helping “a medical service provider…properly manage medical related data in situations or communication network access is limited or unavailable,” which is described as human activity in ¶ 0004 of the specification, and covers managing personal behavior or relationships or interactions between people, which is within the “Certain Methods of Organizing Human Activity” grouping of abstract ideas.
 “Applicant asserts the claimed subject matter is patent eligible because of additional elements that amount to significantly more than the abstract idea. In particular, the claimed subject matter provides a technical solution for causing a user interface to be presented on a local computer, the user interface providing a plurality of fields by which a user can enter a first set of medical data. As the Federal Circuit have made clear in at least its BASCOM, decision, Amdocs2 decision, and Enfish3 decision, an ordered combination of generic elements can nevertheless provide technical improvements that render an otherwise abstract concept patent eligible… Examiner failed to successfully identify any single or combination of prior art disclosing the claimed subject matter (see detailed explanation below with respect to the 35 U.S.C. §103(a) rejections) further evidences the presence of an inventive concept that is not known, unconventional, and non-routine in the claim elements as a whole”:
Applicant argues “a technical solution for causing a user interface to be presented on a local computer, the user interface providing a plurality of fields by which a user can enter a first set of medical data.” However, the claims do not address “causing a user interface to be presented on a local computer” or any other technical problems or improvements. The user interface is only recited to receive data to perform the abstract idea, which amounts to no more than mere instructions to apply the exception using generic computer components and only generally links the use of a judicial exception to a particular technological environment or field of use, which does not impose meaningful limits on the scope of the claim. Reevaluated under step 2B, the additional elements do not provide “significantly more” when taken either individually or as an ordered combination.
While the specification need not explicitly set forth the improvement, the disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing an improvement. See MPEP § 2106.04(d)(1) and 2106.05(a). The specification only mentions the problem of: “accessing, storing, and distributing the data” and “enable a medical service provider to properly manage medical related data” (¶ 0004), which is interpreted as an administrative problem and not a technical solution. Examiner notes that even a technical solution to a non-technical problem does not integrate the judicial exception into a practical application and does not provide “significantly more.”
Examiner cannot find and Applicant has not identified any problem caused by the technological environment to which the claims are confined (i.e., a well-known, general purpose computer). The disclosure does not provide sufficient details such that one of ordinary skill in the art would recognize the claimed invention as providing a physical improvement to the computer, either. See MPEP § 2106.04(d)(1) and 2106.05(a).
Applicant further argues “Examiner failed to successfully identify any single or combination of prior art disclosing the claimed subject matter (see detailed explanation below with respect to the 35 U.S.C. §103(a) rejections) further evidences the presence of an inventive concept that is not known, unconventional, and non-routine in the claim elements as a whole.” However, Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action. Furthermore, “the search for an inventive concept is different from an obviousness analysis under 35 U.S.C. 103…Specifically, lack of novelty under 35 U.S.C. 102  or obviousness under 35 U.S.C. 103  of a claimed invention does not necessarily indicate that additional elements are well-understood, routine, conventional elements. Because they are separate and distinct requirements from eligibility, patentability of the claimed invention under 35 U.S.C. 102 and 103 with respect to the prior art is neither required for, nor a guarantee of, patent eligibility under 35 U.S.C. 101.” See: MPEP § 2106.05(I).
Thus, Examiner maintains the 101 rejections of claims 1-12, 15-17, 20-21, 28-34, 44-46, 48-53, which have been updated to address Applicant’s amendments and remarks and to comply with the 2019 Revised Patent Subject Matter Eligibility Guidance in the above Office Action.
In response to Applicant’s argument that (c) regarding the 103 rejections, the cited prior art references fail to teach the amended claim limitations because “Neither of Mazar or Zhang disclose or suggest causing a user interface to be presented wherein the user interface provides a plurality of fields by which a user can enter a first set of medical data. Mazar makes no mention of such a user interface. Both Zhang and Ziegler fail to provide the missing teachings”:
It is respectfully submitted that Examiner has applied new passages and citations to the amended claims at the present time, as addressed in the above Office Action, and the analogous independent claims and the remaining dependent claims have been taught by the applied/recited passages and citations, as addressed in the above Office Action.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Emily Huynh whose telephone number is (571)272-8317. The examiner can normally be reached on M-Th 8-5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Morgan can be reached on (571) 272-6773.The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/E.H./Examiner, Art Unit 3626

/JASON S TIEDEMAN/Primary Examiner, Art Unit 3626